UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6949


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOHNNY BERNARD MILLER, a/k/a Bernard Miller.

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:92-cr-00101-GCM-1)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Bernard Miller, Appellant Pro Se. Thomas Tullidge Cullen,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny         Bernard     Miller       appeals      from     the       district

court’s    text        orders    denying     his    motions    for    relief     from    his

criminal judgment and appointment of counsel.                           Miller asserted

he   was   actually       innocent     of    his    criminal     charges.           However,

neither    the     federal       statutes     nor    the   Rules     of   Criminal      and

Appellate Procedure provide for a motion to reopen or a motion

for reconsideration in a criminal case.                    Miller must seek relief

under 28 U.S.C.A. §§ 2241, 2255 (West Supp. 2011).                              See United

States     v.     Breit,        754 F.2d 526,     530-31     (4th       Cir.     1985).

Accordingly, we affirm the orders of the district court.                                 We

dispense        with     oral     argument     because     the       facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                              2